Citation Nr: 1747606	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1978 to August 1993, with service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were remanded in May 2015.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided.  

With regard to the claim for service connection for a sleep disorder, the Veteran reported symptoms of daytime tiredness and stated that he often fell asleep at the wheel in active service.  He also indicated that he believed marital problems and stressors while stationed in the Persian Gulf and El Salvador contributed to a sleep disorder.  

The claim was initially denied in an unappealed June 2008 rating decision, but was reopened in a May 2015 Board decision and remanded for further development.  In December 2016, service connection for posttraumatic stress disorder (PTSD) with depression was granted and a 70 percent evaluation was assigned based on symptomatology that included chronic sleep impairment.  A January 2017 medical opinion concluded that the Veteran did not have a separate sleep disorder; rather the symptoms were part and parcel of the Veteran's PTSD.  

However, the Board notes that the evidence of record includes treatment for sleep apnea.  Specifically, a January 2010 sleep disorder screen was positive and July 2010 VA treatment records indicate a sleep study found severe obstructive sleep apnea.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  As the evidence of record indicates the Veteran's sleep disorder claim may encompass the current diagnosis of obstructive sleep apnea, the Board finds further development is in order to be consistent with the Court's decision in Clemons.  Specifically, there is sufficient evidence to warrant a VA examination in light of evidence of current sleep apnea and the Veteran's statement regarding in-service symptomatology.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the claim for hypertension, the Board notes the May 2015 remand directed that an additional VA examination and medical opinion address conflicting evidence on the approximate date of onset of the Veteran's hypertension, to include whether hypertension had onset within one year of his retirement from active service.  As discussed below, the Board finds the subsequent development was not adequate.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Specifically, the July 2016 VA medical opinion addresses whether hypertension was present in active service, but did not discuss whether the disease had onset within one year of the Veteran's retirement or account for all relevant evidence of record.  In addition, the July 2016 examination indicated hypertension had onset in 1996, but did not provide a rationale as to the basis of that determination.  Although the examiner reviewed the Veteran's medical history, to include service treatment records reporting some elevated blood pressure readings, the examiner did not discuss the relevant November 1993 VA examinations.  A general medical examination diagnosed hypertension, however a hypertension examination noted a history of hypertension but declined to diagnose an active disease.  Rather, the July 2016 examiner concluded that hypertension was unrelated to active service because in-service elevated blood pressure readings were not consecutive or consistent and there was no evidence of an in-service diagnosis of hypertension.  The Board notes that hypertension is a chronic disease that may be subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Given that the conflicting evidence regarding the date of onset of hypertension remains unresolved, an additional medical opinion must be obtained.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain and associate with the file updated VA treatment records dating since April 2013.  

2.	After completing any records development, schedule the Veteran for a sleep apnea examination to determine the nature and etiology of his claimed sleep disorder.  

Following examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to service.

In making this determination the examiner must specifically consider and address the Veteran's statements regarding the onset of his symptoms during active service.

The rationale for all opinions expressed must also be provided.  

3.  After completing any records development, send the claims file to an examiner to provide a medical opinion regarding the etiology of the Veteran's hypertension.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Reconcile the conflicting medical evidence of record and provide an approximate date of onset of the Veteran's hypertension.  The examiner should specifically address the discrepancy between the November 1993 general medical examination diagnosing arterial hypertension and November 1993 hypertension examination finding a history of labile hypertension, as well as VA medical records indicating treatment for hypertension since at least 2005, and the July 2016 VA examination reporting a diagnosis of hypertension since 1996.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hypertension had its onset within one year of separation from service (August 1993) or is otherwise etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.  

4.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K.JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




